Wade, J.
No sufficient answer being filed by the justice- of the peace in conformity with law, an order was passed requiring him to answer by the following term of the superior court. Attached to the petition for certiorari is the following certificate, which is sufficient in substance, under the various rulings of the Supreme Court and this court, to wit: *447“This case was tried before me October 8, 1910, as alleged in the petition for certiorari. The papers and proceedings therein copied are correctly copied and the evidence as recorded in said petition is truthfully set out and said petition is hereby adopted as my answer to said certiorari. Respectfully submitted, G. W. Darnell, J. P.” It does not, however, appear that this “answer” was made in conformity with the previous order of the court, or was ever in fact filed in the superior court; the answer mentions and identifies no particular case, except by the statement, “This case was tried before me October 8, 1910, as alleged in the petition for certiorari;” and while the answer purports to be signed by the justice of the peace who tried the case, it is signed by him simply as “J. P./’ and it does not appear that he signed as justice of the peace of the particular militia district within which he had jurisdiction, or what certiorari or what case is referred to. It does not affirmatively appear that any answer was “filed” as required by law, and the judge of the superior court therefore did not err in overruling and dismissing the certiorari. Judgment affirmed.
Decided January 7, 1916.
Certiorari; from Rabun superior, court — Judge J. B. Jones. February 25, 1915.
W. 8. Paris, for plaintiffs in error.
T. L. Bynum, G. N. Bynum, contra.